Case: 16-11767      Date Filed: 04/17/2018      Page: 1 of 2


                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-11767
                              ________________________

                      D.C. Docket No. 8:13-cv-03007-JSM-TBM


MALIBU MEDIA, LLC,

                                                                         Plaintiff–Appellee,

versus

ROBERTO ROLDAN,

                                                                     Defendant–Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (April 17, 2018)

Before TJOFLAT, ROSENBAUM and SENTELLE, * Circuit Judges.

PER CURIAM:




         *
       Honorable David Bryan Sentelle, United States Circuit Judge for the District of
Columbia, sitting by designation.
                  Case: 16-11767        Date Filed: 04/17/2018   Page: 2 of 2


      In this case, after Appellant, one of two defendants, moved the District Court

for summary judgment on Plaintiff’s copyright infringement claims, Plaintiff

“stipulated” that the Court dismiss Appellant from the case without prejudice.1

The Court, in response, entered an order dismissing Appellant without prejudice.

Appellant thereafter moved the Court pursuant to Federal Rule of Civil Procedure

59(e) to amend its order to provide that the dismissal was with prejudice. The

Court denied his motion, and Appellant appealed.

      During oral argument, Plaintiff’s counsel conceded that the District Court

should have dismissed Appellant with prejudice. Given this concession, we vacate

the District Court’s order and instruct the Court to enter a judgment dismissing

Appellant from this case with prejudice.

      SO ORDERED.




      1
          Appellant did not join in the “stipulation.”
                                                  2